ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 10, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	In 1 claim , should “adding” read – added--?
 	Claim 6 is rejected because it is not clear if “a fuel” is different from the fuel of claim 1.
 	Claim 8 is rejected because claim 1 recites adding the aqueous suspension to the cavitated fuel.  Is the aqueous suspension added to the cavitated fuel and also added when the fuel is being cavitated?  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6-9 is rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 20110065969) (appears on PTO-892).
 	Chan teaches high energy (e.g., ultrasonic) mixing of a liquid hydrocarbon feedstock and reactants comprised of an oxidation source, catalyst and acid yields a diesel fuel product or additive having substantially increased cetane number. Ultrasonic mixing creates cavitation, which involves the formation and violent collapse of micron-sized bubbles, which greatly increases the reactivity of the reactants (see abstract).
 	The cavitation reactor can be any reactor that is able to create cavitation with intimate, high energy mixing of the oil phase and oxidation source in the aqueous phase within the reactor.  The reactor will also preferably generate cavitation in the liquid hydrocarbon/oxidation source.  According to one embodiment, the cavitation reactor is an ultrasonic cavitation reactor that generates acoustic cavitation.  According to another embodiment, the cavitation reactor includes a spinning rotor capable of creating mechanical cavitation.  According to yet another embodiment, the cavitation reactor is configured to generate cavitation by means of an oscillating magnetic field.  Cavitation can alternatively be created by hydrodynamic flow of the liquid reactants.  In other embodiments, the cavitation reactor can employ optic cavitation (e.g., by laser pulses) or particle cavitation (e.g., by proton or neutrino pulses) (see para 0052).
 	The operating temperature of the cavitation reactor can be in a range of about 20 C to about 200 C (see para 0053).  The operating pressure of the cavitation reactor can be in a range of about 1 bar to about 30 bars (see para 0054). 
 	The catalyst may be any catalyst that can promote the oxidation of the liquid hydrocarbon feedstock in the presence of the oxidation source and acid. Examples of suitable catalyst metals include, but are not limited to, iron, nickel, vanadium and molybdenum. The catalysts may be in the form of solid particulates, either alone or on an appropriate support material (e.g., silica or alumina). Alternatively, the catalysts may be in the form of fine particulates, such as ferric oxide (see para 0050). The liquid hydrocarbon feedstock will comprise the oil phase entering the cavitation reactor, and the oxidation source, catalyst and organic or inorganic acid will comprise the aqueous phase entering the cavitation reactor (see para 0051).
 	The product that is produced by the foregoing systems and methods includes oxygenated hydrocarbon species.  Oxygenates blended into diesel fuel can serve at least two purposes.  First, they can improve cetane number compared to non-oxygenated diesel fuel.  Components based on renewable feedstocks can provide the added benefit of reducing net emissions of greenhouse gases in the form of carbon dioxide emissions.  Second, oxygenates blended into diesel fuel helps reduce particulate emissions and also oxides of nitrogen (NOx) (see para 0073). The examples of Chan contain an aqueous suspension that falls within the claimed range of 0.5-40%.  Chan meets the limitations of the claims other than the differences set forth below.
 	Chan does not specifically teach the claimed temperature range and pressure.  However, he teaches ranges that overlap the ranges set forth in the claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 	With respect to increases and reductions of certain properties set forth in the claims, it would be reasonable to expect that Chan meets these property limitations because he takes a fuel and subjects it to the same physical and chemical transformation as applicant.  With respect to Chan breaking inter- and intramolecular bonds, it would be reasonable to expect that the bonds would be broken because Chan takes the fuel of his invention through a process that is almost identical to that of the present invention. 
 	With respect to the amount of iron oxide, Chan teaches using iron oxide as a catalyst and the skilled artisan would expect to use no more than 0.001% to 0.1% of the iron oxide as a catalyst, absent evidence to the contrary.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 	Applicant argues that Chan does not teach the fuel as set forth in the present method.
 	It is well settled that claims differing from a prior art process by no more than the recitation of a result do not distinguish those claims over the prior art.  Applicant has not shown that the process of Chan does not achieve 
o breakage of inter and intramolecular bonds,

° reduction of up to 10% fuel consumption by volume,

° an increase in efficiency of air oxygen consumption of up to 10% without increase in the volume of consumption ,

° an increase in an efficiency of the engine or the boiler unit by up to 8%,

° a reduction of a total volume of emission of the greenhouse gases up to 10% during an emission formation process being performed by non-treated fuel,

° a reduction in concentration of carbon oxide, sulfur dioxide, polycarbonates, and solid
particles, and

° a reduction in nitrogen oxides up to 30 - 60% in exhaust and flue gases of the internal
combustion engines and the boiler units.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16976441/20221202